Citation Nr: 0835661	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2004 and December 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In an August 2005 rating 
decision, the RO increased the veteran's PTSD disability 
rating to 70 percent, effective September 19, 2003, the 
effective date of service connection.  This did not satisfy 
the veteran's appeal.

According to a January 2008 report of contact, the veteran 
indicated that he did not wish to pursue further increase for 
his PTSD disability.  During the same month, the AMC provided 
notice to the veteran that a request to withdraw an appeal 
must be in writing and the veteran replied that he did not 
wish to withdraw his appeal.  As neither the veteran nor his 
representative has submitted a written notice that the 
veteran wishes to withdraw his claims, they remain on appeal.  
38 C.F.R. § 20.204 (2007).

The Board also notes that in a VA Form 9 submitted in July 
2005, the veteran indicated that he desired a Board hearing 
at the RO, but he did not want the hearing at that time.  In 
a VA Form 9 submitted in August 2007, he stated that he did 
not desire a Board hearing.  He was scheduled for a hearing 
before a Decision Review Officer at the RO in January 2008.  
According to a January 2008 report of contact, the veteran 
stated that he no longer wanted a hearing.  Accordingly, the 
Board has concluded that the veteran does not desire a Board 
or RO hearing.

Finally, the Board notes that it appears from the informal 
hearing presentation submitted by the veteran's 
representative that she is raising the issue of entitlement 
to a permanent and total rating for pension purposes.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas.

2.  The veteran's only service-connected disability is PTSD; 
it is not sufficient by itself to preclude the veteran from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA with respect 
to the initial rating claim, by letters mailed in January 
2004 and March 2006.  Although the veteran was not provided 
all required notice before the initial adjudication of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the RO would have been different had complete VCAA notice 
been provided at an earlier time.

The record also reflects that the veteran was provided all 
required notice in response to his TDIU claim in a letter 
mailed in September 2006, prior to the initial adjudication 
of the claim.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained, as has a 
statement from a former employer of the veteran.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

PTSD

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability or disabilities, 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

The veteran contends that his PTSD warrants a rating in 
excess of the 70 percent currently assigned.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

In addition to PTSD, the veteran has been diagnosed with a 
depressive disorder.  In a report of an August 2005 VA 
examination, the examining psychologist opined that it was 
not possible to delineate the contributions of the veteran's 
depressive symptoms, but that they contributed to the 
veteran's PTSD.  The Board recognizes that the Court has held 
that when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Because the medical evidence fails to 
distinguish the manifestations of the veteran's service-
connected PTSD from those of his depressive disorder, the 
Board will consider all of the veteran's psychiatric symptoms 
as part of his PTSD.

With respect to the symptoms associated with a 100 percent 
rating, the Board notes that the evidence does not show gross 
impairment in thought processes or communication.  At the 
veteran's April 2004 VA examination, he gave a clear 
recitation of personal history.  He described his current 
symptoms without trouble and, upon mental status examination, 
his thought process was described as coherent and goal 
oriented.  His manner was characterized as cooperative but 
timid and shy.  

At the veteran's August 2005 VA examination, he was again 
able to provide his history and discuss current symptoms.  
Upon mental status evaluation, the veteran was again 
characterized as cooperative, while mildly anxious.  He 
clearly communicated that he did not wish to talk about PTSD 
in therapy because it did not do him any good.  The veteran 
did not have any obsessive thinking or compulsive behaviors.  
The veteran did state that he avoids thoughts that remind him 
of trauma, but the examiner did not note any problems with 
thinking itself.  

The veteran was accorded a third VA examination in February 
2008, at which time he provided a detailed account of his 
medical and mental health history.  The veteran was asked 
open ended questions about his functioning, and he responded 
thoughtfully by addressing his physical maladies.  The 
veteran then did well to describe his war recollections and 
current psychiatric manifestations.  Upon mental status 
examination, the veteran was described as being fully 
oriented to date and time.  The examiner characterized the 
veteran as talkative and characterized his thought process as 
logical and content appropriate to his examination.  The 
veteran spelled "world" backwards.  The examiner considered 
the veteran to be capable of managing his money.  Finally, in 
correspondence to the Board such as the veteran's recent 
October 2008 letter, the veteran has communicated the 
problems he is having with his physical disabilities.  

Based on this evidence, the Board finds that the veteran has 
not displayed gross impairment in thought process or 
communication.

None of the examinations of the veteran has shown evidence of 
delusions or hallucinations.  In addition, the veteran has 
not demonstrated grossly inappropriate behavior at any VA 
examination.  Throughout his VA care and outpatient treatment 
records there is no indication that the veteran failed to 
cooperate or behave well towards VA staff.  There is no 
record of any criminal problems relating to the veteran 
either.  

The veteran has also not displayed an intermittent inability 
to perform activities of daily living including maintenance 
of minimal personal hygiene.  At the time of his April 2004 
VA examination, prior to the increase in his physical 
disability problems and his right leg amputation, he appeared 
casually dressed and well groomed.  These findings were 
repeated at the time of his August 2005 VA examination, but 
problems were noted with walking due his vascular problems.  
He did not drive or do any shopping but this was not 
attributed to his PTSD.  The veteran was able to cook.  The 
veteran was considered capable of managing his own funds.  
The February 2008 VA examination report notes that the 
veteran had required previous care in a nursing home, but 
that was due to his physical disabilities, including his 
right leg amputations (below the knee, then above the knee), 
infections, and cardio-vascular problems.  The veteran 
reported difficulty with adjusting to prosthetic devices but 
was able to wash his home floor, vacuum and wash dishes from 
his wheelchair.  He indicated that recent medications were 
causing weight gain problems which were making it more 
difficult to get around.  That said, he did not report any 
problems due to his PTSD in the area of activities of daily 
living including maintenance of minimal personal hygiene.  
Upon mental status evaluation the veteran was characterized 
as neatly dressed and groomed.  The examiner noted in 
conclusion that the veteran's PTSD had not increased in 
severity since the prior mental health examination.  
Essentially, while the level of his physical disability is 
pronounced and clearly affects every aspect of the veteran's 
day to day living, there is no evidence that the veteran has 
been unable to perform activities of daily living due to his 
PTSD.

With respect to disorientation, at the time of the February 
2008 VA examination, he was not disoriented to time or place.  
He was characterized as "oriented x 4" in the August 2005 VA 
examination report.  Despite the use of numerous psychotropic 
and other medications, there is no evidence that the veteran 
has been disoriented.  

There is also no evidence showing that the veteran is unable 
to remember the names of close relatives, his own occupation, 
or own name.  The February 2008 VA examiner considered the 
veteran to be very detailed about his history.  While he 
could not recall President Reagan, he could recall four other 
recent presidents, as far back as President Carter.  In his 
April 2004 VA examination, he gave a very detailed work 
history to include paving, roofing, and bartending until he 
had to retire in 2000 due to his physical disabilities.  He 
was able to recall four out of four objects following a brief 
delay and he was able to do simple math.

The Board notes that there is a minimal conflict in the 
evidence with respect to the veteran's danger to self and 
others.  In October 2003 VA outpatient records the veteran 
reported a ten year history of suicidal ideation, but he said 
he would never have acted upon these thoughts.  At the time 
of his April 2004 VA examination, the veteran reported being 
sad and depressed.  He did endorse fleeting thoughts of 
suicide, but denied an active suicide plan.  At the August 
2008 VA examination the veteran admitted feeling hopeless, 
but denied suicidal or homicidal ideation.  In sum, while the 
veteran has had suicidal ideation at times, suicidal ideation 
is contemplated by the current rating of 70 percent.  The 
evidence does not show that there has been a persistent 
danger that he would hurt himself.  In addition, there is no 
indication that the veteran is a danger to anyone else.

The Board has also considered the Global Assessment of 
Functioning (GAF) scores assigned in this case.  GAF scores 
are based on a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsession rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).

Through numerous VA examinations and outpatient visits the 
veteran has been documented as having GAF scores ranging from 
a low of 45 in October 2003 outpatient records, to a high of 
55 in VA outpatient records from September 2006.  Most 
recently, in the February 2008 examination, the veteran was 
assigned a GAF score of 50.  

While noting that some of the GAF scores range below the 
"moderate" level, other scores during the period on appeal 
indicate higher scores.  For example, the March 2007 VA 
outpatient note indicated the veteran's GAF score was 55.  
This assessment followed a mental status evaluation that was 
essentially normal, but for a slightly depressed mood and a 
restricted affect.  Looking at any examination or evaluation 
during the appeal period, the veteran has not displayed 
symptoms consistent with the lower GAF scores assigned.  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  Accordingly, GAF Scores ranging from 
48 to 55 do not automatically equate to any particular 
percentage in the Rating Schedule.  Rather, they are but one 
factor to be considered in conjunction with all the other 
evidence of record.  Here, the Board places greater probative 
weight on the actual mental status evaluation findings.  

The veteran does still maintain social contacts with his 
mother and other family members.  He reported in February 
2008 that he has lost four friends recently and, to his 
credit, he said he does not maintain some social contacts 
because he stopped drinking and prefers not to associate with 
"drinking buddies."  There is no indication that he cannot 
maintain his current social relationships due to his PTSD.  

The record also reflects that the veteran stopped working due 
to physical disabilities.  In fact, in many statements 
submitted to VA, the veteran has stated that he is unable to 
work due to his physical problems.  

As has been noted above, the Board has also considered the 
veteran's numerous VA outpatient treatment records and mental 
status evaluations.  These notes are consistent with the 
examination reports of record.  For example, the veteran 
endorsed fleeting thoughts of suicide in April 2004, the same 
month where he endorsed those thoughts in his VA examination, 
discussed above.  The veteran's chief problems have tracked 
his mood and depressive symptoms and are discussed in his 
outpatient records and, in equal measure, in his August 2005 
and February 2008 VA examination reports.

In conclusion, based on the evidence of record, the Board 
finds that the occupational and social impairment from the 
veteran's PTSD more nearly approximates deficiencies in most 
areas than total impairment.  Accordingly, a schedular rating 
in excess of 70 percent is not warranted.  The Board has 
considered whether a higher rating is warranted for any 
portion of the initial evaluation period; however, at no time 
during the period in question has the disability warranted a 
higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West; 12 Vet. App. 119 (1999).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required hospitalization for his PTSD and that the 
manifestations of his PTSD are contemplated by the schedular 
criteria.  None of the evidence shows that the manifestations 
of PTSD are unusual or exceptional.  In sum, there is no 
indication that the average industrial impairment from PTSD 
would be in excess of that contemplated by assigned 
evaluation.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

TDIU

The veteran's only service-connected disability is PTSD.  As 
discussed above, the disability is rated as 70 percent 
disabling.  Thus, the veteran meets the schedular criteria 
for consideration of a total rating based on individual 
unemployability.  

The Board's consideration thus turns to whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his PTSD.  

At the April 2004 VA examination, the veteran stated that he 
had not worked since 2002, when he stopped working as a 
bartender due partly to foot and leg problems and partly due 
to his inability to get along with his friend, the bar owner.  
In the August 2005 VA examination report, it was noted that 
the veteran reported that he had not worked in three years.  
After addressing the veteran's PTSD symptoms in a 
comprehensive mental status evaluation, the August 2005 
examiner opined that the veteran's PTSD would have a moderate 
to major negative impact on his ability to obtain and 
maintain physical or sedentary employment.  Following another 
comprehensive mental status evaluation during the February 
2008 VA examination, the veteran was found to have no 
significant increase in his mental health disability.  The 
examiner then found that the veteran's PTSD would continue to 
cause a moderate to major negative impact on his ability to 
work.  The veteran reported that it was primarily his 
physical disabilities that prevented him from working.

A December 2006 statement from the veteran's cardiologist 
states that the veteran cannot be employed in any jobs for 
which he had prior training due to his peripheral vascular 
disease and above knee amputation of his right leg.

None of the medical opinions addressing the impact of the 
veteran's PTSD on his employability support the proposition 
that the veteran's PTSD is sufficient by itself to render him 
unemployable.  Moreover, the veteran himself has repeatedly 
identified his physical problems as the main reasons for his 
unemployability.  In addition, in a VA Form 21-4192 signed by 
his former employer in July 2004, it was reported that the 
veteran last worked in September 2001 and that he stopped 
working due to problems with his legs.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
also against this claim.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating higher than 70 percent for 
PTSD is denied.

Entitlement to a TDIU is denied.





______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


